IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

KEVIN OWENS,                            NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-1098

JULIE JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.


_____________________________/

Opinion filed October 4, 2016.

Petition for Writ of Certiorari.

Kevin Owens, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Matthew F. Vitale, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      Kevin Owens, an inmate who challenged in the trial court four disciplinary

reports, appeals the order dismissing in part and denying in part his petition for writ
of mandamus. Because only the trial court’s denials of claims on the merits are

being challenged, we treat the appeal as a petition invoking this Court’s certiorari

jurisdiction   and   deny    the   petition   on    the   merits    without    further

discussion. See Thomas v. State, Fla. Dep’t of Corr., 89 So. 3d 300, 300 (Fla. 1st

DCA 2012) (reviewing the trial court’s order dismissing in part and denying in part

a mandamus petition and treating as an appeal the dismissal of claims for failure to

exhaust administrative remedies, but reviewing under the certiorari standard the

denial of claims on the merits); see also Williams v. Tucker, 87 So. 3d 1270, 1271

(Fla. 1st DCA 2012) (treating the appeal as a petition invoking the Court’s certiorari

jurisdiction where the trial court denied the mandamus petition upon finding that the

petitioner failed to demonstrate any liberty interest to challenge his disciplinary

report).

      DENIED on the merits.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.




                                          2